MERRIMAN S. SMITH, Judge.
A state road commission maintenance crew undertook to dynamite a slide which had clogged up the outlet of a culvert on *131U. S. route 19 at Deanville, just north of Weston, West Virginia, on March 7, 1945. Directly beneath this charge of dynamite was an abandoned twelve-inch sewer which had been out of operation for years, and its location was not known to the state maintenance crew. When the dynamite exploded there was a terrific explosion of sewer gas, which resulted in a large amount of broken tile and small stones being thrown on the roof of the nearby factory of the claimant, the Colonial Glass Company, damaging it beyond repair and necessitating a new roof for which the labor and material amounted to $335.35.
The full extent of this damage being done by negligence of the state’s workmen and through no fault of the claimant, and the claim in the said amount having been approved by both the head of the state road commission and the attorney general’s department, an award of three hundred thirty-five dollars and thirty-five cents ($335.35) is hereby recommended to be paid to the claimant, the Colonial Glass Company, of Weston, West Virginia.